DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 15 July 2022 is acknowledged.
Claims 11-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 July 2022.
	Claims 1-24 are pending in the application.
	Claims 1-11 and 23 are examined in the instant Office action.

Information Disclosure Statements
	The IDSs filed have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claim(s) 1-2, 6-7, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. [Journal of Cheminformatics, volume 10, 11 July 2018, 9 pages; on IDS].
Claim 1 is drawn to a method of generating a chemical structure by using a neural network apparatus.  The method comprises inputting a descriptor of a chemical structure to a trained neutral network that generates a property value of a property of a chemical structure.  The descriptor of the chemical structure represents structural characteristics of the chemical structure and the property of the chemical structure being a characteristic possessed by the chemical structure.  The method comprises determining an expression region for expressing the property in the descriptor.  The expression region comprises a bit position in the descriptor.  The method comprises generating a new chemical structure by modifying a partial structure in the chemical structure.  The partial structure corresponds to the expression region.
Claim 6 is drawn to similar subject matter as claim 1, except claim 6 is drawn to an apparatus.
Claim 23 is drawn to similar subject matter as claim 1, except claim 23 is drawn to computer readable media.
The document of Lim et al. studies molecular generative models based on conditional variational autoencoder for de novo molecular design [title].  The abstract of Lim et al. teaches generating designs of molecules with specific drug-like properties.  Figure 1 and column 1 on page 2 of Lim et al. teaches that on addition to the advantages of using the latent space, the algorithm can incorporate the information of molecular properties in the encoding process and manipulate them in the decoding process.  Column 1 on page 2 of Lim et al. teaches using CVAE as a molecular generator as one of the most popular generative models which generates objects similar to but not identical to a given dataset.  Page 3, column 1 of Lim et al. teaches that the latent vector concatenated with the condition vector becomes an input of the decoder at each time step of the RNN cell.  Page 2, column 2 of Lim et al. teaches that the control was represented as a control vector where structure and properties are controlled independently.  Page 2, column 2 of Lim et al. teaches using bit descriptors via the SMILES computer code.  Lim et al. illustrates partial structures that are expression regions in Figures 3-6.  

With regard to claims 2 and 7, Figure 1 of Lim et al. illustrates using CVAE to determine whether a property value is expressed by the partial structure in a chemical structure.

It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the structural and functional modeling of Lim et al. to be automated wherein the motivation would have been that automating modeling facilitates speed and accuracy of the technique.

35 U.S.C. 103 Rejection 2:
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. as applied to claim 1-2, 6-7, and 23 above, in further view of Bach et al. [WO 2016/150472 A1; on IDS].
Claims 3 and 8 are further limiting comprising determining the expression region for expressing the property in the descriptor by applying LRP technique to the trained neural network.  The claims require the activation function applied to a node of the trained neural network to be designated as a linear function applied to apply the LRP technique to the trained neural network and a MSE to be designated for optimization.
The document of Lim et al. uses CVAE to design molecules with structural and functional properties, as discussed above.
Lim et al. does not teach LRP or MSE in optimization.
Bach et al. teaches improved efficiency of generating, using LRP on a trained neutral network, wherein an activation function applied to a node of the trained neural network, wherein an activation function applied to a node of the trained neural network is designated is designated as a linear function to apply the LRP technique to the trained neural network, and an MSE is designated for optimization.  Figure 13, page 58, lines 24-27; page 21, lines 1-4; page 51, line 29; of Bach et al. at least suggest applying an LRP analysis to the neural network and using MSE for optimization.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the structural and functional modeling of Lim et al. to include the LRP and MSE of Bach et al. wherein the motivation would have been that LRP and MSE are additional mathematical tools that facilitates structure and function analysis [Figure 13, page 58, lines 24-27; page 21, lines 1-4; page 51, line 29 of Bach et al.].

35 U.S.C. 103 Rejection #3:
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. as applied to claim 1-2, 6-7, and 23 above, in further view of De Winter et al. [US PGPUB 2010/0010946 A1].
Claims 4 and 9 are further limiting comprising obtaining a bit value of the bit position of the expression region in the descriptor.  The claims require generating the new chemical structure by applying a genetic algorithm to the bit value of the bit position and modifying the partial structure corresponding to the expression region.
The document of Lim et al. uses CVAE to design molecules with structural and functional properties, as discussed above.  Lim et al. teaches using SMILES bit descriptors in determining molecular structure and properties.
Lim et al. does not teach genetic algorithms.
The document of De Winter et al. studies a method for evolving molecules [title].  Paragraph 13 of De Winter et al. teaches using a combination of SMILES and genetic algorithms to more effectively enable the design of molecules.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the structural and functional modeling of Lim et al. to include the genetic algorithms of De Winter et al. wherein the motivation would have been that genetic algorithms are an additional mathematical tool that facilitates structure and function analysis [paragraph 13 of De Winter et al.].

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the quantitative thresholding algorithm recited in claims 5 and 10.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        14 August 2022